Citation Nr: 1033382	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Ezio E. Borchini, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military service from November 1945 
to March 1947 and from August 1949 to December 1952.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
in pertinent part denied the claim for service connection for 
left ear hearing loss and tinnitus, and awarded service 
connection for right ear hearing loss and assigned an initial 
noncompensable rating effective February 3, 2006.  The Veteran 
appealed these decisions to the Board.

In June 2009 the Board denied the claims for service connection 
for left ear hearing loss and tinnitus and the claim for an 
initial compensable rating for right ear hearing loss.

The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 2010 
Order, the Court vacated and remanded the part of the June 2009 
Board decision that denied the claim for service connection for 
left ear hearing loss and tinnitus.  In addition, while 
represented by an attorney, the Veteran expressly abandoned his 
claim for an initial compensable rating for service-connected 
right ear hearing loss in the same April 2010 Joint Motion for 
Partial Remand, which was granted by the Court.

In correspondence received in August 2010, however, the Veteran's 
attorney raised the issue of entitlement to an increased rating 
for right ear hearing loss, or to "renew a pre-existing claim" 
for bilateral hearing loss.  He cited a letter from the Togus RO 
addressed to the Veteran and dated September 9, 2003 that began, 
"We are working on your claim for increased compensation 
benefits for bilateral ears."  The body of the letter invited 
the Veteran to send "any treatment records pertinent to your 
right ear" and explained that he may "submit evidence showing 
that [his] service-connected right ear...has increased in 
severity."  At the time he was service-connected for a retracted 
right ear tympanic membrane with an initial noncompensable rating 
assigned effective March 22, 1947, and for a left elbow 
disability.  An April 1959 letter from the Togus RO notified the 
Veteran that his "service-connected right ear [disorder] remains 
disabling to a non-compensable degree."  A February 2004 rating 
decision continued the previously assigned noncompensable ratings 
for retracted right ear tympanic membrane and left elbow 
disabilities.  The rating sheet also showed that the Veteran had 
previously been denied service connection for left shoulder 
arthritis, arthritis of the hip, and bilateral conjunctivitis.  
In his August 2010 correspondence, the Veteran's attorney 
suggests that the September 9, 2003 letter addressed the 
"Veteran's claim for bilateral hearing loss" and argues that he 
initially filed a claim for bilateral hearing loss prior to 
September 9, 2003.  

In fact, the February 2004 rating decision reflects that the 
Veteran's claim for compensable ratings for his retracted right 
ear tympanic membrane and left elbow disabilities were received 
in August 2003, the RO issued a duty to assist letter on 
September 9, 2003 that addressed each of those disabilities, and 
the rating decision itself continued the previously assigned 
ratings for his two service-connected disabilities.  In 
conclusion, these documents do not reflect that the Veteran filed 
any claim for service connection for bilateral hearing loss in 
2003.  Therefore, only the 
issue of entitlement to a compensable rating for right ear 
hearing loss has been raised by the record, but it has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



	(CONTINUED ON NEXT PAGE)


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this matter.

In the April 2010 Joint Motion for Remand, the parties agreed 
that the Board's June 2009 decision failed to provide adequate 
reasons or bases for denying service connection for left ear 
hearing loss and tinnitus.  In particular, the parties noted 
first that the September 2006 VA examiner was asked to consider 
an August 2005 report from Northeast Hearing and Speech Center; 
however, he indicated that the report was not available.  The 
parties agreed that the Board should consider whether VA should 
make efforts to obtain the report and seek an addendum from the 
VA examiner to address the report.

Second, the parties agreed that the Board should make a finding 
as to the competency and credibility of the Veteran's statements 
regarding continuity of symptomatology of left ear hearing loss 
and tinnitus and weigh that lay evidence against the other 
evidence of record in making a determination regarding whether 
service connection for these claimed disabilities is warranted.  
Finally, the parties outlined laws pertinent to service 
connection, lay evidence, and specifically tinnitus and agreed 
that the Board must include a clear statement of reasons or bases 
for its decision with respect to that claim.

The Board has carefully reviewed the claims file, which has been 
rebuilt, and determined that additional development is required 
by the RO before deciding the claims.   

In a VA treatment record dated in June 2005, the Veteran 
complained of bilateral shoulder pain and reported that he had 
cut wood all winter with a chain saw and was now cutting up pine 
and hardwood pallets for firewood five hours per day.  An August 
2005 VA treatment record documented that the Veteran had been 
seen by a private audiologist at Northeast Speech and Hearing 
earlier that month, and results demonstrated a sloping moderate 
to moderately severe sensorineural hearing loss bilaterally.  The 
report was on file in audiology.  Additional VA treatment records 
showed that the Veteran was fitted for hearing aids.  The RO 
should attempt to obtain the August 2005 private audiology report 
that is apparently on file at the VAMC in the audiology 
department, or obtain the report from Northeast Speech and 
Hearing.

In his February 2006 original claim for service connection for 
bilateral hearing loss and tinnitus, the Veteran indicated that 
hearing loss and tinnitus began in 1948 and that he was treated 
in 1999 at the Togus VHA (Veterans Health Administration).  The 
RO should obtain all VA treatment records from 1999.

In a Hearing Loss Questionnaire completed in February 2006, the 
Veteran indicated that he was first diagnosed or treated for 
hearing loss and tinnitus in 1999 at the Togus VA Medical Center.  
He described occupational noise exposure before, during, and 
after military service, and he denied any recreational noise 
exposure.  He reported that before service he worked for a tree 
company for six months, during service he installed telephone 
lines and had to go through artillery areas and was in close 
proximity to cannons when putting up the lines, and after service 
he worked in construction. 

A July 2006 report of contact and VA memorandum both reflect that 
the Veteran was notified of efforts to obtain his service 
treatment records, but they were determined to be unavailable.  
The National Personnel Records Center (NPRC) reported that the 
records may have been destroyed in a fire at that facility in 
1973.  Moreover, additional efforts to search for alternative 
records to document the claimed left ear hearing loss and 
tinnitus were unsuccessful; the Veteran stated that he was not 
treated in service for his claimed hearing loss and tinnitus 
disabilities.  

The Veteran and his attorney contend that the September 2006 VA 
examiner erroneously recorded the Veteran's noise exposure 
history and wrongly stated that his hearing loss and tinnitus had 
begun only 15 years ago.  In the Joint Motion for Partial Remand, 
the Veteran asserts that he has had "ringing in both ears since 
1952 when he was discharged from service, and ear problems and 
hearing loss have been continuing over the past 55 years [since 
1955]."  Hand-written notes from the September 2006 VA 
audiological examination show that the Veteran complained of 
"[hearing loss] - long standing; gradually - w/i past 15 
years."  He complained of "ringing [in both ears]; several 
[times per] week for several minutes; long standing - w/i past 15 
years."  The Veteran described in-service noise exposure during 
both periods of service to include artillery practice two times a 
year for two weeks and his military occupational specialty (MOS) 
as communications delivering wire, post-service noise exposure to 
include "construction (building) - 'protection only past few 
years,'" and recreational noise exposure to include hunting, 
chainsaw, and carpentry with no protection during any of those 
activities.  

The typed examination report included the Veteran's account of 
noise exposure, including "hearing difficulties within the past 
fifteen years" and tinnitus "occurring within the past fifteen 
years."  Reported audiometric findings show bilateral hearing 
loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2009).  
After reviewing the claims file and interviewing and examining 
the Veteran, the examiner opined that right ear hearing loss was 
at least as likely as not related to the service-connected 
retraction of the right tympanic membrane because there was a 
slight conductive component in the right ear [hearing loss].  He 
opined that it was less likely as not that the left ear hearing 
loss and tinnitus were related to service.  He reasoned that the 
reported in-service noise exposure 

appears to be minimal compared with the significant 
post-service occupational and recreational noise 
exposure that he had.  This is consistent with the 
fact that the Veteran noted the onset of the hearing 
loss and the tinnitus was only within the past fifteen 
years, which would have been approximately [40] years 
after separation from the service.

As an initial matter, the Board finds that the September 2006 VA 
examiner's conclusion that the Veteran experienced "minimal" 
in-service noise exposure compared with "significant" post-
service noise exposure is reasonable because it is consistent 
with the evidence of record at the time.  For example, the 
Veteran's June 2005 statement to a VA physician that he had spent 
the entire previous winter cutting wood with a chain saw and was 
now cutting wood five hours per day plainly reflects significant 
noise exposure to a chain saw in a single year.  In comparison, 
during the VA examination in which he had an opportunity to 
describe all of his noise exposure, the Veteran reported in-
service acoustic trauma during artillery practice twice a year 
for two weeks during both periods of service.  Assuming that he 
spent a total of at least 18 weeks in artillery practice over a 
period of four years, seven months, and 10 days (the total length 
of the Veteran's two periods of service), a reasonable person 
could conclude that his post-service occupational noise exposure 
in the building construction industry and at least one winter and 
some of the summer in Maine operating a chain saw was 
"significant" compared to his reported in-service noise 
exposure.  

Nevertheless, because the Veteran did describe the onset of 
hearing loss and tinnitus in 1948 in his February 2006 original 
claim for these disabilities and the first diagnosis and/or 
treatment for hearing loss and tinnitus in 1999, and because the 
September 2006 VA examiner's hand-written notes that hearing loss 
and tinnitus were both described as "long standing - w/i past 15 
years" are somewhat vague, the Veteran should be afforded an 
additional VA audiological examination and opinion by an 
audiologist to determine the etiology of his left ear hearing 
loss and tinnitus.    

Finally, after his claims for service connection for left ear 
hearing loss and tinnitus were denied, he stated again in July 
2007 that he believed that he had damage to both of his ears due 
to artillery exposure during his service years.  He stated that 
hearing loss and tinnitus began in service and the damage 
increased over the years.  He reported that he first reported 
ringing in his ears in 1952 at the Pearl Street VA Clinic in 
Portland, Maine.  The RO should attempt to obtain any archived VA 
treatment records from 1952 and 1953.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
him for hearing loss and tinnitus.  Of 
particular interest are VA treatment records 
from the Pearl Street Clinic in Portland, 
Maine dated from 1952 through 1953, Togus VA 
treatment records from 1999, the August 2005 
private audiological report apparently on 
file at the Togus, Maine VAMC audiology 
department or available from Northeast Speech 
and Hearing, and VA treatment records dated 
from April 2006 to the present.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his attorney are 
to be notified of unsuccessful efforts in 
this regard, in order that the Veteran is 
provided the opportunity to obtain and submit 
those records for VA review.

2.  After all outstanding pertinent records 
have been obtained and associated with the 
claims file or determined to be unavailable, 
as well as the completion of any additional 
development deemed necessary, the Veteran 
should be scheduled for a VA audiological 
examination performed by an audiologist at a 
VA facility.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Audiological Examination, revised on February 
17, 2010.  The purpose of the examination and 
opinion is to determine whether the Veteran's 
left ear hearing loss and claimed tinnitus 
are related to military service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file must be made available to the 
audiologist performing the examination for a 
thorough review of the case, giving 
particular attention to the Veteran's lay 
statements regarding his noise exposure and 
all available post-service medical records.  
The audiologist should be provided with a 
complete copy of this remand and the 
accompanying instructions.  A notation to the 
effect that this thorough record review took 
place should be included in the report of the 
audiologist.

After reviewing the record and examining the 
Veteran, the audiologist is asked to provide 
a medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current left 
ear hearing loss and tinnitus had its onset 
during military service, or within one year 
following his separation from military 
service.  A medical analysis and rationale 
(sustainable reasons and bases) must be 
included with the opinions, including any 
alternative etiology of any current left ear 
hearing loss or bilateral tinnitus.  If the 
examiner opines that the questions cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to why 
this is so (why is the causation 
unknowable?), must be provided; otherwise, 
the examination will be deemed inadequate and 
the case will be returned for an additional 
VA examination and opinion.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his attorney 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


